Grace, J.
(concurring specially). § 7952, Comp. Raws 1913 permits service by mail, when the person making the service and the person on *44whom it is to be made reside in different places, between which there is a regular communication by mail.
The papers attempted to be served in this case were a certain notice of appeal and undertaking. Plaintiff having appeared by his attorneys, they were the proper parties on whom service should be made of the papers in question. (See § 7959, Comp. Laws 1913.)
They, as well as defendants’ attorneys, being all residents of Devils Lake, the papers should havé been served upon plaintiff’s attorneys in the manner provided in Subdivision 1 of § 7951, Comp. Laws 1913.
It would be superfluous to add, that the service in question does not comply with the requirements of the above statutes.